Reynolds, J.
Appeal by the employer and its carrier from a decision of the Workmen’s Compensation Board awarding claimant benefits for loss of vision as the result of an industrial accident. Appellants contend here that there is no substantial medical evidence to support the board’s decision. With respect to causal relationship it appears that the board determined that issue adversely to appellants in December, 1963, and since no appeal was taken therefrom, appellants are precluded now to raise that issue here (Matter of Smith v. Evergreen Cemetery Assn., 19 A D 2d 675, mot. for lv. to app. den. 13 N Y 2d 597). The only issue presently determined- was the extent to which claimant in fact suffered from loss of vision and- the board’s decision that such loss was 100% is amply supported by substantial medical proof. Accordingly, the hoard’s decision must he affirmed. Decision affirmed, with costs to the Workmen’s Compensation Board. Gibson, P. J., Herlihy and Staley, Jr., JJ., concur; Taylor, J., not voting.